Citation Nr: 1433929	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-49 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of left scrotal epididymectomy, left chronic epididymitis.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Due to the location of the Veteran's residence, jurisdiction of the appeal is with the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran was afforded a VA examination in 2008.  Treatment records dated since then suggest his disability may have changed in severity.  Therefore, a remand is necessary to afford the Veteran a new examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records from the Fayetteville, North Carolina VA Medical Center, from Clinton Urology, and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected left scrotal disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should discuss all residuals associated with the Veteran's left scrotal epididymectomy, left chronic epididymitis.  In particular, the examiner should discuss whether the Veteran's disability results in renal dysfunction with constant albuminuria with some edema; definite decrease in kidney function; hypertension with diastolic pressure predominantly 120 or more; persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80 mg%; creatinine 4 to 8 mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; regular dialysis; precludes more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80 mg%; creatinine more than 8 mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

The examiner should also opine as to whether the Veteran's service-connected disabilities (residuals of left scrotal epididymectomy, left chronic epididymitis and residuals of fracture of the left fifth metatarsal proximal tip) combine to preclude his substantially gainful employment.   

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



